Exhibit 10.41

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”) is entered as of September 7, 2007
between Immunomedics, Inc. (the “Company”) and David M. Goldenberg (“Dr.
Goldenberg”, and together with the Company, the “Parties”).

W I T N E S S E T H :

WHEREAS, the Parties have entered into that certain Executive Supplemental
Benefits Agreement, dated as of July 18, 1986 (the “Benefits Agreement”),
pursuant to which the Company agreed to provide certain supplemental benefits to
Dr. Goldenberg under the terms, and subject to the conditions, of the Benefits
Agreement; and

WHEREAS, the Parties deem it advisable, and in their respective best interests,
to terminate the Benefits Agreement in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement and intending to be legally
bound, the Parties agree as follows:

1. Termination of the Benefits Agreement. The Parties hereby agree to terminate
the Benefits Agreement in its entirety effective as of the date hereof.

2. Release. Dr. Goldenberg hereby releases the Company, its subsidiaries, and
affiliated, predecessor, and successor corporations and business entities, past,
present and future, and their partners, agents, directors, officers, employees,
executives, shareholders, investors, representatives, and attorneys, past,
present and future, and their heirs, executors, administrators, and assigns, and
all persons acting by, through, under or in concert with any of them
(collectively, “Company Releasees”), and the Company, for itself and on behalf
of its employees, officers, directors, shareholders, agents and affiliates,
hereby releases Dr. Goldenberg from all actions, causes of action, suits, debts,
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, expenses of any nature whatsoever, in law or equity,
known or unknown, suspected or unsuspected, fixed or contingent, which
Dr. Goldenberg or the Company ever had, now has, or hereafter may have against
each or any of the Company Releasees or Dr. Goldenberg, respectively, from the
beginning of time to the date hereof arising from, or relating to, the Benefits
Agreement or the termination of the Benefits Agreement hereunder (collectively,
the “Claims”). This release covers both Claims that Dr. Goldenberg and the
Company know about and those Goldenberg and the Company may not know about.

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to the
conflicts of laws principles thereof.

4. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with regard to the subject matter hereof and supersedes all prior
agreements or understandings whether written or oral, between the Parties with
regard to the subject matter hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
written above.

 

IMMUNOMEDICS, INC. By:   /s/ Gerard G. Gorman Name:   Gerard G. Gorman Title:  
SVP Finance & Business Development, CFO /s/ DR. DAVID M. GOLDENBERG DR. DAVID M.
GOLDENBERG

 

2